     Case 1:13-cv-01232-DAD-EPG Document 210 Filed 01/07/21 Page 1 of 2


 1 DANIEL J. O’HANLON, State Bar No. 122380
   KRONICK, MOSKOVITZ, TIEDEMANN & GIRARD
 2 A Professional Corporation
   400 Capitol Mall, 27th Floor
 3 Sacramento, CA 95814
   Telephone: (916) 321-4500
 4 Facsimile: (916) 321-4555

 5 Attorneys for Plaintiffs
   SAN LUIS & DELTA-MENDOTA WATER
 6 AUTHORITY and WESTLANDS WATER
   DISTRICT
 7
   STEVEN O. SIMS (Admitted Pro Hac Vice)
 8 DULCINEA Z. HANUSCHAK (Admitted Pro Hac Vice)
   BROWNSTEIN HYATT FARBER SCHRECK LLP
 9 410 17th Street, Suite 2200
   Denver, CO 80202
10 Telephone: (303) 223-1100
   Facsimile: (303) 223-1111
11
   Attorneys for Plaintiff
12 WESTLANDS WATER DISTRICT

13
                           UNITED STATES DISTRICT COURT
14
                           EASTERN DISTRICT OF CALIFORNIA
15

16
   SAN LUIS & DELTA-MENDOTA WATER             No. 1:13-CV-01232-DAD-EPG
17 AUTHORITY and WESTLANDS WATER
   DISTRICT,                                  ORDER TO DISBURSE FUNDS
18
              Plaintiffs,
19
        v.
20
   SALLY JEWELL, et al.,
21
              Defendants.
22
   THE HOOPA VALLEY TRIBE; PACIFIC
23 COAST FEDERATION OF FISHERMEN’S
   ASSOCIATIONS; INSTITUTE FOR
24 FISHERIES RESOURCES; and YUROK
   TRIBE,
25
              Defendant-Intervenors.
26

27

28

     2029395.1 10355-004                  1
                                ORDER TO DISBURSE FUNDS
     Case 1:13-cv-01232-DAD-EPG Document 210 Filed 01/07/21 Page 2 of 2


 1                                     ORDER TO DISBURSE FUNDS

 2            This matter is before the Court for an Order to Disburse Funds pursuant to 28 U.S.C. § 2042,

 3 Federal Rule of Civil Procedure 67, and the Local Rules of Practice for the United States District

 4 Court, Eastern District of California, Local Rule 150.

 5            On August 13, 2013, this Court issued a temporary restraining order in this matter. The Court

 6 conditioned effectiveness of the order on Plaintiffs filing a $5,000 bond, a deposit of $5,000 in the

 7 registry of the Court in lieu of bond, or a declaration by Plaintiffs’ counsel obligating himself/herself

 8 personally for the amount.

 9            To satisfy that condition, Plaintiff Westlands Water District paid $5,000 to the registry of the

10 Court on August 13, 2013.

11            On April 17, 2017, this matter was closed.

12            Westlands Water District now seeks return of the deposit, and requests an Order to Disburse

13 Funds, pursuant to the above-cited authorities.

14            Based on the foregoing, IT IS HEREBY ORDERED that the principal amount of $5,000 plus

15 any interest accrued thereon be disbursed from the registry of the Court to Westlands Water District,

16 and sent to the following mailing address:

17            Westlands Water District
              Attn: Ms. Bobbie Ormonde
18            Deputy General Manager – Finance & Administration
              P.O. Box 6056
19            Fresno, CA 93703.
20
     IT IS SO ORDERED.
21

22
         Dated:        January 6, 2021
                                                          UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28

     2029395.1 10355-004                                 2
                                           ORDER TO DISBURSE FUNDS
